Title: To Benjamin Franklin from William Strahan, 14 July 1778
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London July 14. 1778.
I wrote you by Post of the 13th. of last March; to which tho’ you have not favoured me with an Answer, I cannot let our Friend Mr. Strange leave this Place to go where you are, without again paying my Respects to you; for to the Subject-matter of my last Letter, and not to any Abatement in your Friendship to me and mine I attribute your late Silence. I shall therefore give you no farther Trouble of that Kind. Suffer me only to lament, as I dare say you do, the wide Difference between the present Times, and those in which (in your Letter to me of March 28. 1763. now lying before me) you wrote as follows:
“I congratulate you on the glorious Peace your Ministry have made: the most advantageous to Britain, in my Opinion, of any your Annals have recorded. As to the Places left or restored to France, I conceive our Strength will now soon increase to so great a Degree in North America, that in any future War we may with Ease reduce them all; and therefore I look on them as so many Hostages or Pledges of Good Behaviour from that perfidious Nation.”
This Letter was in answer to one I wrote you by your Son, “who was then received,” you tell me, “with the utmost Respect and even Affection by all Ranks of People.” What a Reverse of Fortune! I was told last Winter by one Dr. Chandler, that he had been just informed that he was imprisoned in a Common Jail, and that his Wife had died last July at New York of a broken Heart. This Information I immediately laid before the People in Power, in case it might eventually lie in their Way to administer him some Relief. I know not what may have brought upon him this severe Treatment; but I think, whatever his Demerits may be in the Opinion of the reigning Powers in America, the Son of Dr. Franklin ought not to receive such Usage from them.
You write me in a late Letter that Mr. Hall’s Family were all well, and that Trade was as brisk with them as ever. Since that is the Case, I very much wonder I have not heard from young Mr. Hall these three Years past; nor has he remitted any part of the Balance then due to me, which is £363.10.11. tho’ I have written to him again and again to remind him of it. You well know, that his honest Father would not have acted thus, and that no Situation of public Affairs would have prevented him from faithfully discharging his just Debts. If you can, with any Propriety interpose in this Matter, I should be much obliged to you to mention this is in your next Letters, or to put me in the proper way to recover that Debt.
My Family, I thank God, continue all well and my Affairs prosperous. My Son George, the Parson, was lately married to a very agreeable and virtuous Girl, Daughter to a Mr. Robertson, Surgeon at Richmond, with whom [he] is likely to be extremely happy. My other two Sons, and your Wife are still single. In Matrimonial Affairs I cannot, as in others, interfere, or accelerate their Motions. When Connexions of this Kind are quite voluntary, you well know they have the best Chance to be happy ones; and their Happiness is in this, as in all other Cases, my sole Object. They all remember you with great Esteem and Affection, and do not yet despair of seeing you here again—nor do I. But however that may be, or in whatever way Providence may see fit to dispose of us, be assured I shall ever remain Dear Sir Your affectionate and obedient Servant
Will. Strahan
Mr Strange will inform you, that your old Friend Sir John Pringle is in perfect Health, and remembers you with wonted Esteem and Affection.
 
Endorsed: Strahan
Notation: July 14. 1778.
